OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07242 The Cutler Trust (Exact name of registrant as specified in charter) 525 Bigham Knoll, Suite 100Jacksonville, Oregon (Address of principal executive offices) (Zip code) Erich M. Patten Cutler Investment Counsel, LLC525 Bigham KnollJacksonville, Oregon 97530 (Name and address of agent for service) Registrant's telephone number, including area code:(541) 770-9000 Date of fiscal year end:June 30, 2011 Date of reporting period: December 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. CUTLER EQUITY FUND The Cutler Trust SEMI-ANNUAL REPORT December 31, 2010 (Unaudited) CUTLER EQUITY FUND TABLE OF CONTENTS Page Letter to Shareholders 3 Performance Information 5 Portfolio Information 6 Schedule of Investments 7 Statement of Assets and Liabilities 10 Statement of Operations 11 Statements of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 14 About Your Fund’s Expenses 19 Additional Information 20 2 CUTLER EQUITY FUND LETTER TO SHAREHOLDERS To The Cutler Trust Shareholders: Please find enclosed the contents of the Cutler Equity Fund’s (the “Fund”) semi-annual report dated December 31st, 2010. The S&P 500 Index finished 2010 with a second consecutive year of positive gains, returning 15.06% over the past 12 months. The Fund also had a strong showing, posting a 17.11% gain net of all fees and expenses. As always, Cutler Investment Counsel, LLC (“Cutler”) managed the portfolio using our dividend-based criteria. 2010’s outperformance can be attributed to strong stock selection and portfolio positioning that occurred during the previous volatile years. We believe that investors should be cautious in the current environment. While equity valuations remain attractive versus other asset classes, introducing additional portfolio risk is not prudent at this time. Cutler believes that the most attractive values in today’s equity markets are in the high quality, dividend paying stocks that comprise the Fund’s portfolio. While at times more volatile assets such as small-capitalization stocks may appear attractive for investors, we believe there are potential challenges which make the more conservative approach prudent at this time. A few potential investment risks we are monitoring include: • An increase in inflation pressure. We have been advocating inflation as a potential risk for several years, but for many consumers it appears inflation has recently arrived. While inflation pressures are still moderate domestically, the fast growing Asian economies have experienced high single-digit inflation. Commodities were one of the best performing assets this past year. Gold prices were up nearly 30% in 2010. The UN index of food recently reached all-time highs. Oil is once again marching toward $100/barrel. Yet entering 2011, US-monetary policy was still dovish toward inflation as the Fed continues an inflationary monetary policy. Unfortunately, we believe the Fed will ultimately be successful in the pursuit of higher inflation. • Rising interest rates. For investors, it is not a matter of “if” but “when” rates will rise. We believe that rising rates may occur by the end of 2011, a situation that may strain fixed income and real estate investments. While equities would be the most attractive investment in this situation, if the result was an economic slowdown, investors of equities could see a negative market reaction. • Dollar weakness. While this has not been an investment risk lately, there are several economic trends that may put pressure on the dollar in the near future. The most obvious currency is the Chinese renminbi, which the US government continues to advocate strengthening versus the dollar. The current US Central Bank policy, coupled with the US budget crisis, creates an environment where investors may be less attracted to US currency. Strong economic growth could alleviate these concerns, but that growth has yet to emerge. 3 While these risks may sound bleak, we are ultimately bullish on the US economy and the equity markets. The challenge for Cutler is to identify companies best situated to take advantage of these investment themes, and we believe the current portfolio is well-positioned to do so. Given our market outlook, we would remain advocates of the staid investment approach followed by the Cutler Equity Fund. Thank you for your continued support. Sincerely, Matthew C. Patten Chairman The Cutler Trust Erich M. Patten Portfolio Manager Cutler Investment Counsel, LLC The views in this report were those of Cutler Investment Counsel, LLC as of December 31, 2010 and may not reflect their views on the date this report is first published or anytime thereafter. These views are intended to assist shareholders in understanding their investment in the Fund and do not constitute investment advice. Before investing you should carefully consider the Fund’s investment objectives, risks, charges and expenses. This and other information is in the prospectus, a copy of which may be obtained by calling 1-800-228-8537. Please read the prospectus carefully before you invest. Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end, are available by calling 800-228-8537. 4 CUTLER EQUITY FUND PERFORMANCE INFORMATION December 31, 2010 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Cutler Equity Fund and the S&P 500 Total Return Index Average Annual Total Returns(a) (for periods ended December 31, 2010) 1 Year 5 Years 10 Years Cutler Equity Fund 17.11% 4.27% 2.49% S&P 500 Total Return Index 15.06% 2.29% 1.41% (a) Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Cutler Equity Fund (the “Fund”) is managed pursuant to an equity income strategy. The investment adviser and Board of Trustees believe the S&P 500 Total Return Index is the most appropriate benchmark for the Fund due to its focus on large capitalization securities and broad index membership. 5 CUTLER EQUITY FUND PORTFOLIO INFORMATION December 31, 2010 (Unaudited) Sector Allocation (% of Net Assets) 6 CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS December 31, 2010 (Unaudited) Shares COMMON STOCKS — 98.5% Value Consumer Discretionary — 5.7% Multiline Retail — 3.2% Nordstrom, Inc. $ Specialty Retail — 2.5% Home Depot, Inc. (The) Consumer Staples — 9.7% Beverages — 2.8% PepsiCo, Inc. Food & Staples Retailing — 2.2% Sysco Corp. Food Products — 2.5% Archer-Daniels-Midland Co. Household Products — 2.2% Kimberly-Clark Corp. Energy — 13.3% Energy Equipment & Services — 3.8% Halliburton Co. Oil, Gas & Consumable Fuels — 9.5% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Financials — 9.2% Consumer Finance — 3.4% American Express Co. Insurance — 3.1% Chubb Corp. (The) Thrifts & Mortgage Finance — 2.7% Hudson City Bancorp, Inc. Health Care — 11.1% Health Care Equipment & Supplies — 2.9% Becton, Dickinson and Co. 7 CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares COMMON STOCKS — 98.5% (Continued) Value Health Care — 11.1% (Continued) Pharmaceuticals — 8.2% Bristol-Myers Squibb Co. $ Johnson & Johnson Merck & Co., Inc. Industrials — 17.0% Aerospace & Defense — 6.1% Honeywell International, Inc. United Technologies Corp. Electrical Equipment — 3.1% Emerson Electric Co. Machinery — 4.3% Caterpillar, Inc. Road & Rail — 3.5% Union Pacific Corp. Information Technology — 10.7% IT Services — 4.0% International Business Machines Corp. Semiconductors & Semiconductor Equipment — 6.7% Intel Corp. Texas Instruments, Inc. Materials — 8.3% Chemicals — 6.1% E.I. du Pont de Nemours and Co. Monsanto Co. Metals & Mining — 2.2% Nucor Corp. Telecommunication Services — 5.8% Diversified Telecommunication Services — 5.8% AT&T, Inc. Verizon Communications, Inc. Utilities — 7.7% Gas Utilities — 4.3% National Fuel Gas Co. 8 CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares COMMON STOCKS — 98.5% (Continued) Value Utilities — 7.7% (Continued) Multi-Utilities — 3.4% Consolidated Edison, Inc. $ Total Common Stocks (Cost $26,825,129) $ Shares MONEY MARKET FUNDS — 1.4% Value Fidelity Institutional Money Market Portfolio - Select Class, 0.16% (a) (Cost $546,653) $ Total Investments at Value — 99.9% (Cost $27,371,782) $ Other Assets in Excess of Liabilities — 0.1% Net Assets — 100.0% $ (a) Variable rate security. The rate shown is the 7-day effective yield as of December 31, 2010. See accompanying notes to financial statements. 9 CUTLER EQUITY FUND STATEMENT OF ASSETS AND LIABILITIES December 31, 2010 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Dividends receivable Receivable for capital shares sold Other assets Total assets LIABILITIES Dividends payable Payable for capital shares redeemed Payable to Adviser (Note 3) Payable to administrator (Note 3) Other accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment income Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ See accompanying notes to financial statements. 10 CUTLER EQUITY FUND STATEMENT OF OPERATIONS For the Six Months Ended December 31, 2010 (Unaudited) INVESTMENT INCOME Dividend income $ EXPENSES Investment advisory fees (Note 3) Administration fees (Note 3) Professional fees Trustees’ fees and expenses Registration fees Insurance expense Shareholder servicing fees (Note 3) Custody and bank service fees Printing of shareholder reports Postage and supplies Other expenses Total expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from investments Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 11 CUTLER EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended December 31, 2010 (Unaudited) Year Ended June 30, 2010 FROM OPERATIONS Net investment income $ $ Net realized gains (losses) from investments ) Net change in unrealized appreciation/ depreciation on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) Net decrease from capital share transactions ) ) TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net decrease in shares outstanding ) ) Shares outstanding at beginning of period Shares outstanding at end of period See accompanying notes to financial statements. 12 CUTLER EQUITY FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Dec. 31, 2010 Year Ended June 30, (Unaudited) Net asset value at beginning of period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions from: Net investment income ) Net asset value at end of period $ Total return (a) 25.18% (b) 16.82% (24.06%
